In a probate contest before a jury in the Kings County Surrogate’s Court, at the close of the entire case the Surrogate directed the jury to find in favor of the proponent on all issues. The direction with respect to the issues of due execution was by consent. The direction with respect to the issues of testamentary capacity, undue influence and fraud was opposed. Decree admitting will to probate, insofar as appealed from, unanimously affirmed, with costs to all parties filing briefs, other than appellants, payable out of the estate. No opinion. Present — Hagarty, Acting P. J., Carswell, Johnston, Adel and Lewis, JJ.